Citation Nr: 1202978	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a service connected right knee disability, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina that denied the issues on appeal.   

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue as a claim for entitlement to service connection for a psychiatric disability, to include depression and PTSD. 

Also during the pendency of the appeal, the Court held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)(2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for a service connected right knee disability. 

The Veteran submitted an additional lay statement following the agency of original jurisdiction's (AOJ) last adjudication.  He requested that his right to review by the AOJ be waived.  The Board may review this evidence in the first instance.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The regulation now provides as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.340(f)(3).  

In a letter dated in February 2006, Dr. E.H., reported that the Veteran had diagnoses of PTSD and major depression, and that the PTSD was service connected.  He noted stressors that could be construed as fear of hostile military activity, stemming from the Veteran's duties in Berlin during the Cold War.  A Social Security Administration (SSA) decision also reports a diagnosis of PTSD.

Service records confirm that the Veteran served in Germany as a radio operator from March 1979 to November 1981.  He has recalled having significant stress over being on high alert or "lock down" due to Cold War events and the Iranian hostage situation.  He also stated that he had claustrophobia from working in enclosed remote areas.  He provided unconfirmed reports of suicides by other service members due to the heightened stress.  He also submitted an April 2010 statement by his friend recalling that they had a significant stress while the Cold War and Iranian hostage crisis was happening during their service in Germany.  
   
In sum, the evidence suggests that the Veteran has PTSD and major depression related to reported in-service stressors.  An examination is needed to determine whether the Veteran has current psychiatric disability that is related to service. 

The Veterans Claims Assistance Act (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

At an April 2007 VA examination, the Veteran reported that he planned to have a total knee replacement in his right knee in the near future.  The most recent VA treatment records in the Veteran's claims file are dated in December 2006.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained, potentially including a total replacement of the right knee.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  If additional VA or private treatment records are found showing an increase in the right knee disability, the Veteran should be afforded an updated VA examination.  

The issue of TDIU is raised as part of the increased rating claim.  Roberson.; Rice.  The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The VA examination report does not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  The examiner noted that the Veteran had stopped working for reasons unrelated to the knee disability, but the SSA decision shows that the knee disability was found to be a significant condition contributing to the Veteran's total disability.

The Veteran does not currently meet the percentage requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) (2011).  VA policy; however, is to provide TDIU in all cases where service connected disabilities render a Veteran unemployable.  38 C.F.R. § 4.16(b) (2011).  The Board cannot consider entitlement to TDIU in the first instance.  When there is evidence of unemployability due to service connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001). 

The Veteran's reports and the SSA records raise the possibility of an increase in the right knee disability since the 2007 examination.  A contemporaneous examination is needed.  Snuffer v. Gober, 10 Vet. App. 400 (1997)

While the record includes the SSA decision, furnished by the Veteran, it does not include any medical records relied upon by SSA.  VA has a duty to seek these records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records concerning the Veteran's treatment for right knee or psychiatric disabilities since December 2006.

2.  Ask the Veteran to identify the name, location, and dates of treatment for any private healthcare providers who have treated his right knee or psychiatric disabilities since.  Include an authorization form for the release of private medical records since December 2006.  

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records himself.

If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Obtain copies of the medical records relied upon by the SSA in deciding his disability claim as well as any additional decisions not already of record.

3.  After exhausting all efforts to obtain the records referred to above, schedule the Veteran for a VA psychiatric examination to determine the etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should identify all current psychiatric diagnoses (any such disability shown since February 2006).  

For each diagnosis,  the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  

The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity (in accordance with the revised criteria) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). 

In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD and depressive disorder in Dr. E.H.'s February 2006 assessment. 

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner must provide a reason for the opinions.  

The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the agency of original jurisdiction (AOJ) should undertake to obtain such evidence.

4.  Schedule a VA examination to evaluate the current severity of his service connected right knee disability.  The examiner should review the claims folder and note such review in the examination report or addendum. 

The examiner should note the ranges of right knee flexion and extension in degrees.  

He or she should also note whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination or flare-ups.  These determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner should note the point in the range of motion, if any, where pain becomes apparent. 

The examiner should also note whether there is subluxation or instability in the right knee, and should provide an opinion as to its severity. 

4.  Schedule the Veteran for an examination to assess whether his service connected disabilities in combination preclude employment for which his education and experience would otherwise qualify him.  

The examiner should clarify whether the opinion would change if the claimed PTSD or other psychiatric disability was considered service connected.

The examiner should provide reasons for this opinion. 

5.  If the Veteran does not meet the TDIU criteria under 38 C.F.R. § 4.16(a) refer the claim for initial review by the Director of VA's Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b).

6.  The AOJ should review the examination reports to ensure that they contain all findings and opinions requested in this remand. 

7.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

